SPECIALLY CONCURRING OPINION.
I concur in the opinion that the insurer cannot contest the policy under the circumstances here, especially since the right attempted to be asserted is not that of alone contesting liability for death of the insured but is also to cancel and annul the policy for all purposes, the insurer retaining all premiums which have been paid during the life of the policy, twenty-one years.
However, I am also of the opinion that death by execution was not included within the provision. ". . . If his death shall occur in consequence of any violation or attempted violation of law . . .," and that it was not so intended.
As to the result of actual violation of the law, death by execution could have resulted in only three cases, i.e., murder, rape and treason, and under these charges conviction and penalty of death are rather remote. A small percentage of those so charged are convicted and sentenced to death. Except in those three cases the death resulting from law violations could only be natural death in consequence of natural injuries received during such violations. So that comparing the number of death sentences with the number who are convicted and who are not sentenced to death under the three named charges, and also comparing such number of death sentences with the myriad of cases where death results from law violations where there is no legal punishment by death, the ratio of legal deaths to natural deaths from actual and attempted law violations would perhaps be no greater than one to four or five hundred.
Again, it will be noted that the words "in consequence" precede not only actual violation of law but also "attempted violation of law." The words "in consequence" appear only once and apply alike to both actual and attempted violations. Now, there is no such thing as legal *Page 775 
death penalty for attempted violation of law. It cannot be claimed that legal death was included within attempted violations of law, for such a thing could not happen.
Furthermore, the provisions apply to persons who die from violations or attempted violations of law "whether sane or insane." Now, if the accused is insane death by execution cannot properly and legally result from his act, so that, as applied to insane persons, the provision could not include death by execution. Therefore, if they are construed to include legal death, they will be given a meaning in those few cases which cannot be given them in all of the other cases.
It is noted also that if death by execution is included, then the insurer may later be relieved entirely of liability by act of the Legislature regardless of the protest of the insured and of the original rights of the parties. For instance, robbery with fire arms was not punishable by death when this contract was made, but is now.
While the case of Baker v. Supreme Lodge, Knights of Pythias,103 Miss. 374, 60 So. 333, 334, Ann. Cas. 1915B, 547 did not construe the words "in consequence," it did say that "In order that the death of an insured may be said to have been caused or superinduced in the violation or attempted violation of a criminal law within the meaning of this clause of an insurance policy, it must appear that his act bore such relation to his death that the latter would not have occurred at the time and place, if the assured had not been engaged in violating the law," thereby confining the resulting death to causes occurring during the law violation. It will be noted, too, in the case at bar the provision does not limit the causes to violation of criminal law as in the Baker case, but includes all law violation, criminal and civil. Whether or not it is possible for one to suffer death in consequence of a violation of the civil law, under conceivable circumstances, the contention of the insurer that "in consequence," as here used, includes legal execution would certainly have been much stronger had the term criminal law been *Page 776 
used, as the better showing that such death was in the mind of the drafter of this provision.
Many insurance policies expressly include legal death, as in the Baker case, supra. The Company drafted this policy as well as the by-laws. They were drafted, of course, mainly for the protection and benefit of the insurer. It knew that many life insurance policies expressly include legal death. It could easily have so expressly provided in the policy and by-laws. It is noted that since the issuance of this certificate in 1925 it has assumed to change the policy provisions by adopting new by-laws. For instance, in the original certificate the cases of personal altercation, violation or attempted violation of law, were all in one and the same cause, and all were preceded by the words "in consequence." Since then new by-laws have prescribed different words defining the circumstances of death from acts of the insured other than law violation or attempted violation. However, the original word "consequence," as applying to such violations, has not been changed, or attempted to be changed. There are cases holding both ways on the proposition under consideration. The insurer herein, being in the life insurance business, naturally knew that many policies, in order to free the question from doubt, contain provisions expressly including legal death, and it also knew that the courts have differed as to the construction of the provision as written in this policy. In other words, the insurer has known all along that the meaning of this provision has been and is doubtful, and the courts have so held. In such case the doubt should be construed against the insurer.